internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-134508-01 date date re legend decedent trust testamentary_trust trustee trustee child child child child corporation corporation family realty company foundation local court plr-134508-01 bank bank date date date date year x y dollar_figurea dollar_figureb dollar_figurec dear this is in response to your letter dated date in which you requested rulings under sec_2601 of the internal_revenue_code the facts submitted and representations made are as follows decedent created an irrevocable inter_vivos_trust trust on date with trustee trustee and bank as initial trustees the assets of trust consist of cash and marketable_securities having a value of approximately dollar_figurea plus x shares of corporation article third of the trust provides that trust shall continue until the death of the survivor of the four children of decedent child child child and child article fourth provides that during the continuation of trust the net_income from the trust estate or the part thereof that the trustees determine to be available for distribution shall be paid_by the trustees not less frequently than annually to decedent’s children in equal shares or to the survivors or survivor of them living at the time of the particular distribution of income provided however that if any child of decedent shall predecease the termination of trust leaving issue living during the continuation of trust the share of income that the deceased child would have taken had he or she continued to live shall go to the issue per stirpes article fifth provides that trust shall terminate on the death of the survivor of the children of decedent and the entire trust estate shall be distributed in equal plr-134508-01 shares to the then living grandchildren of decedent per capita provided however that if any grandchild of decedent shall predecease the termination of trust leaving issue then living such issue shall take per stirpes the share that the grandchild would have taken had he or she survived the termination of trust article sixth provides that trust is irrevocable and not subject_to amendment article seventh subparagraph provides the trustees with the authority to hold any property at any time constituting a part of a_trust estate so long as the trustees may deem it advisable to do so including but without limiting the generality of the foregoing the power to hold and retain solely at the risk of the trust estate the capital stock of corporation and realty company whenever required regardless of any failure of either or both companies to pay or distribute dividends and regardless of any risk involved in holding either or both stocks article twelfth provides that if any part of the trust estate is undisposed of under articles fourth and fifth the trustees shall distribute it to foundation article thirteenth of the trust provides that if bank shall cease to act as a trustee the trustees shall appoint any bank or trust company as successor to bank on date decedent died decedent’s will created a_trust testamentary_trust that currently holds among other assets a small amount of shares of stock in corporation y shares in year bank merged with and into bank the trustees and beneficiaries have agreed that it is in the best interest of the trust and beneficiaries for bank to cease to serve as co-trustee of the portion of trust that holds the corporation stock the trustees and beneficiaries also agree that bank should continue to serve as trustee of the portion of trust that holds the cash and marketable_securities to facilitate bank ceasing to serve as co-trustee of the portion of trust that holds corporation stock trustees filed a petition for division and modification with local court requesting the division of trust into two trusts trust a and trust b_trust a will hold the shares of corporation currently held by trust and other assets totaling dollar_figureb and trust b will hold the remaining cash and marketable_securities trustees also requested that the court eliminate the requirement that trust a continue to have a bank or trust company as a trustee and that trust a be modified to add stock in corporation to the list of assets that the trustees may hold solely at the risk of the trust in order to consolidate all of the corporation shares owned by the family trusts into one trust trustees filed a petition for approval of sale of corporation shares with local court requesting that local court approve the sale of the shares of corporation shares held by testamentary_trust to trust trustees represent that the y shares of stock of corporation held by testamentary_trust are worth a total of dollar_figurec plr-134508-01 on date local court approved all of the relief requested in the petition for division and modification on date local court also approved all of the relief requested in the petition for approval of sale of corporation shares both of these orders are conditioned on favorable rulings from the internal_revenue_service pursuant to the order approving the sale of corporation shares the trusts shall be governed and administered as follows subsequent to the sale of the y shares of corporation stock to trust by testamentary_trust trust will be divided into trust a which will hold the shares of corporation stock and dollar_figureb and trust b which will hold the remaining assets of the trust trustee and bank will resign as trustees of trust a child and child will become the trustees of trust a and serve without bond trustee will resign as trustee of trust b and bank child and child will become trustees of trust b without bond all of the trustee fees for administration of trust b shall be payable to bank article thirteenth of the trust will be modified by deleting the requirement that trust have a bank or trust company as a trustee article seventh paragraph of the trust will be modified by adding corporation stock to the list of assets that the trustees may hold solely at the risk of trust trustees have requested the following rulings the proposed sale of corporation stock by the testamentary_trust to trust will not cause either trust to lose its exempt status with respect to the gst tax the proposed division of trust into two separate trusts trust a and trust b will not cause trust trust a or trust b to lose their exempt status with respect to the generation-skipping_transfer_tax the proposed modification of trust a to add corporation stock to the list of assets that the trustees may hold solely at the risk of the trust will not cause trust a to lose its exempt status with respect to the gst tax the proposed modification of trust a to eliminate the requirement that trust a continue to have a trustee who is a bank or trust company will not cause trust a to lose its exempt status with respect to the gst tax the proposed modification of trust a to eliminate the requirement that trust a continue to have a trustee that is a bank or trust company will not cause the remaining individual trustees or beneficiaries of trust a to be deemed to possess a general_power_of_appointment under sec_2514 or sec_2041 sec_2601 imposes a tax on each generation-skipping_transfer made by a plr-134508-01 transferor to a skip_person under section a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date section b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer gst tax shall not apply to any generation-skipping_transfer from a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action will not cause a_trust that was irrevocable on date to lose its exempt status sec_26_2601-1 provides that a modification will not cause a_trust that was irrevocable on date to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst to determine whether a particular amendment to a_trust shifts a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification sec_26_2601-1 example involves an irrevocable_trust for the benefit of grantor’s issue which names a bank and five other individuals as trustees the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative expenses the example concludes that the modification pertains to the administration of the trust and that the trust will not be subject_to the provisions of chapter sec_2501 imposes a tax on an individual’s transfer of property by gift sec_2511 provides in part that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-134508-01 sec_2512 provides in part that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing the power sec_2041 provides that the value of the gross_estate shall include the value or all property with respect to which the decedent has at the time of his death a general_power_of_appointment or with respect to which the decedent has at any time released such power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 through sec_2041 provides in part that a general_power_of_appointment is a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 provides in part that the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment in the present case the modifications do not shift a beneficial_interest in trust or testamentary_trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modifications do not extend the time for vesting of any beneficial_interest in the trusts therefore we conclude that the proposed sale of corporation stock by testamentary_trust to trust will not cause either trust to lose their exempt status with respect to the gst tax the proposed division of trust into two separate trusts trust a and trust b will not cause trust trust a or trust b to lose their exempt status with respect to the generation-skipping_transfer_tax the proposed modification of trust a to add corporation stock to the list of assets that the trustees may hold solely at the risk of the trust will not cause trust a to lose its exempt status with respect to the gst tax plr-134508-01 the proposed modification of trust a to eliminate the requirement that trust a continue to have a trustee who is a bank or trust company will not cause trust a to lose its exempt status with respect to the gst tax in addition after the sale of y shares of stock in corporation stock to trust by testamentary_trust trust will be divided into trust a and trust b_trust a will also be modified to eliminate the requirement that it continue to have a trustee that is a bank or trust company this modification will not cause the individual trustees or beneficiaries of trust a to be deemed to possess a general_power_of_appointment under either sec_2514 or sec_2041 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
